Citation Nr: 0127290	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a sleep disorder, 
on a direct basis and claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for memory impairment, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for impotence, on a 
direct basis and claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for bilateral foot 
disorders, to include claimed metatarsalgia of the fifth 
toes, pes planus and plantar fasciitis.  

5.  Entitlement to service connection for claimed 
hypertension.  

6.  Entitlement to service connection for a skin disorder, to 
include claimed psoriasis of the hands.  

7.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome, currently evaluated 
as 30 percent disabling.  

8.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome, currently evaluated as 
10 percent disabling.  

9.  Entitlement to an increased rating for the service-
connected right knee disorder, 
currently evaluated as 10 percent disabling.    

10.  Entitlement to an increased rating for the service-
connected left knee disorder, currently evaluated as 10 
percent disabling.  

11.  Entitlement to a higher (compensable) rating for the 
service-connected headaches.   



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to October 
1978 and from May 1980 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision by the RO.  

In regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a sleep disorder, the RO previously denied this claim in 
an April 1998 decision, on a direct basis.  The veteran is 
now attempting to reopen this claim, but he is also alleging 
that his sleep disorder is due to an undiagnosed illness 
(38 C.F.R. § 3.317).  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In September 2001, the veteran and his wife appeared at the 
RO and testified at a video conference hearing which was 
conducted from Washington, D.C., by the undersigned Member of 
the Board.  

At the hearing, additional evidence was submitted, along with 
a waiver of RO review, in accordance with 38 C.F.R. 
§ 20.1304.  

Also at the hearing, the veteran indicated that additional 
medical evidence would be forthcoming after a scheduled 
private hospitalization later that month in regard to his 
sleep disorder; however, no further records have since been 
received for association with the file.  

(The Board in this document will address the issues of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a sleep disorder 
and an increased rating for the service-connected right and 
left carpal tunnel syndrome, and will address the remaining 
issues on appeal in the Remand portion that follows.)  



FINDINGS OF FACT

1.  In an unappealed April 1998 rating decision, the RO 
denied the veteran's claim of service connection for a sleep 
disorder, diagnosed as obstructive sleep apnea and 
narcolepsy.  

2.  The evidence received since the April 1998 determination 
by the RO includes new evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's service-connected right carpal tunnel 
syndrome has been manifested by impairment equivalent to no 
more than moderate incomplete paralysis.  

4.  The veteran's service-connected left carpal tunnel 
syndrome has been manifested by impairment equivalent to no 
more than mild incomplete paralysis.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a sleep disorder, 
diagnosed as obstructive sleep apnea and narcolepsy.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected carpal tunnel syndrome 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a 
including Diagnostic Code 8515 (2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected carpal tunnel syndrome 
of the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a 
including Diagnostic Code 8515 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from July 1970 to October 
1978 and from May 1980 to May 1992.  A careful review of the 
service medical records does not reflect any treatment or 
diagnosis of a sleep disorder.  

In an April 1980 decision, the RO granted service connection 
and assigned a 10 percent rating for the residuals of a 
postoperative decompression of the right median nerve.  

On a July 1992 VA examination, the veteran complained of 
having decreased grip and numbness in the hands (right 
greater than left).  He also related that he had sharp pain 
in the right forearm and pain in the hand with gripping, 
which he said was worse with use and could wake him up.  He 
stated that the left hand had some discomfort but no 
paresthesia.  

On examination, the left grip was somewhat decreased compared 
to what it used to be.  There was a negative Tinel's sign, 
bilaterally.  The right wrist palmar flexed to 80 degrees, 
dorsiflexed to 70 degrees, radially deviated to 10 degrees, 
and ulnar deviated to 50 degrees.  The left wrist palmar 
flexed to 80 degrees, dorsiflexed to 70 degrees, radially 
deviated to 15 degrees, and ulnar deviated to 50 degrees.  
Scars of both wrists were nontender and well healed.  There 
was a decrease in strength of the flexor muscles of the 
fingers and thumb, which was worse on the right than on the 
left.  The veteran could oppose the thumb to the small finger 
on both sides, but the muscles were weak and these could be 
pried apart easily.  There was some decreased sensation to 
pinprick on the palmar radial aspect of both hands.  The 
pertinent diagnoses included that of status post bilateral 
carpal tunnel repair with residual weakness and decreased 
sensation to pinprick.  

In a November 1992 decision, the RO granted service 
connection and assigned a 10 percent rating for the 
postoperative residuals of a carpal tunnel repair of the left 
wrist, and also assigned an increased rating, from 10 percent 
to 30 percent, for the already service-connected 
postoperative carpal tunnel repair of the right wrist.  

The medical records from Dr. Grady of Coastal ENT and Facial 
Plastic Surgery, dated from December 1996 to January 1997, 
indicate that the veteran had undergone a sleep study showing 
significant sleep apnea and that he subsequently underwent a 
uvulopaletoplasty (UPP).  

In October 1997, the veteran's claims of service connection 
for a sleep disorder and an increased rating for right and 
left carpal tunnel syndrome were received.  

An October 1997 VA outpatient record indicates that the 
veteran had questions concerning the medications he took for 
sleep apnea and narcolepsy.  

In a December 1997 letter, James Louthan, M.D., of Cherry 
Point Naval Hospital, stated that the veteran initially was 
seen in 1994 in part with a complaint of sleep disturbance.  
He stated that the veteran underwent evaluation and then was 
lost to follow-up until September 1997 when he presented for 
a secondary evaluation with complaints of excessive 
somnolence.  

Dr. Louthan related that the veteran had undergone sleep 
studies in January 1996, which showed obstructive sleep 
apnea, and in July 1997, which showed a symptom complex 
diagnosed as narcolepsy.  Dr. Louthan added that he had first 
met the veteran in August 1997, and that on a second meeting 
in that month the veteran described how narcolepsy was 
affecting his job as deputy sheriff for Craven County.  A 
summation of the veteran's diagnoses included those of 
obstructive sleep apnea and narcolepsy.  

On a February 1998 VA neurological examination, the veteran 
complained of a somewhat decreased grip strength with both 
hands and numbness in the area of the surgical scar from 
carpal tunnel repair.  He also reported that he had 
experienced daytime somnolence and was tired all the time for 
the past eight years.  He related taking medication for 
narcolepsy and using a "C pap" (continuous positive airway 
pressure) for sleep apnea.  

On examination, he was able to use both hands.  Motor system 
testing showed no asymmetry, involuntary movements, weakness 
or atrophy.  His muscle tone was within normal limits.  The 
deep tendon reflexes were symmetrical and normoactive, with 
pain and sensory tracts intact.  Coordination was intact to 
finger to nose testing.  The diagnoses included those of 
bilateral carpal tunnel repair of both hands, and narcolepsy 
and sleep apnea.  

On a February 1998 VA orthopedic examination, the veteran 
complained of having pain in the wrists.  He reported he had 
no flare-ups.  He stated he had occasional tingling and 
numbness in the hands.  He indicated that his condition 
affected his activities of daily living.  

On VA examination, there was full range of motion of the 
wrists and fingers.  There was no significant pain on motion.  
There was no fatigue, weakness, or lack of endurance noted.  
The diagnoses included that of carpal tunnel release, 
bilaterally.  

In an April 1998 decision, the RO denied service connection 
for a sleep disorder (diagnosed as obstructive sleep apnea 
and narcolepsy), denied an increased rating for left carpal 
tunnel syndrome, and also proposed to reduce from 30 percent 
to 10 percent the rating for the service-connected right 
carpal tunnel syndrome.  The RO notified the veteran of the 
decision by letter in May 1998; he only appealed the decision 
regarding the proposal to reduce his rating for right carpal 
tunnel syndrome.  

A June 1998 medical record from the Portsmouth Naval Medical 
Center indicates the veteran complained of joint pains 
including his wrists, which he said were minimal, and 
swelling in his hands and wrists.  The diagnosis was that of 
non-infectious arthritis.  

The medical records from Coastal Neurological Associates, 
dated in July 1998, reflect that the veteran was evaluated 
for numbness, weakness and some pain in his hands.  On 
examination, there was no atrophy or fasciculations seen in 
the extremities.  His hand grip seemed to be weaker than what 
was expected in a person with this physique and age.  There 
was some decreased sensation to pinprick and light touch in 
the distribution of the median nerve on both the right and 
left sides.  His reflexes were symmetric, with no 
pathological reflexes.  

The rest of the neurological examination was normal.  The 
impression was that of an individual with problems in 
relation to carpal tunnel.  Later in the month, a nerve 
conduction velocity study was conducted, which was noted to 
be positive at the right wrist.  The veteran opted to receive 
a steroid injection into his right wrist at that time.  

In a July 1998 decision, the RO determined to continue the 30 
percent rating for right carpal tunnel syndrome.  

In an August 1998 statement, the veteran requested an 
increased rating for his service-connected right carpal 
tunnel syndrome.  

In an August 1998 letter, Dr. Louthan indicated that he was 
the physician who took care of the veteran's medical problems 
which included narcolepsy and obstructive sleep apnea.  He 
further stated that the veteran's symptoms had begun soon 
after his return from the Gulf War and that the symptoms had 
often been referred to as the "Gulf War Syndrome."  Dr. 
Louthan stated he had no other explanation for the veteran's 
symptoms.  

In a September 1998 statement, the veteran requested that his 
claim of service connection for a sleep disorder, specified 
as narcolepsy and obstructive sleep apnea, be reopened.  

As part of his request, he submitted medical records from 
Portsmouth Naval Medical Center, dated from November to 
December 1996, showing the veteran had complained of daily 
hypersomnolence and chronic fatigue (he thereafter underwent 
a polysomnography which reflected in part mild obstructive 
sleep hypoxia).  

Also as part of his requested, he also submitted a July 1997 
report from Coastal Carolina Sleep Diagnostics, Inc., 
indicating that the results of a sleep study the veteran had 
undergone were strongly suggestive of narcolepsy in addition 
to obstructive sleep apnea; a February 1998 letter from 
Coastal Neurological Associates, indicating the veteran had 
both obstructive sleep apnea and narcolepsy; and an April 
1998 letter from Dr. Louthan, indicating that the veteran was 
suffering from several conditions the most limiting of which 
was narcolepsy.  

An October 1998 letter and decision of the Social Security 
Administration (SSA) indicates the veteran was awarded 
disability benefits, based on sleep-related impairments.  

In a March 1999 decision, the RO denied the claim for an 
increased rating for right carpal tunnel syndrome.  (The 
issue of service connection for a sleep disorder was deferred 
for further development.)  

In a statement dated in March 1999, the veteran's wife 
indicated that, since his return from Desert Storm in March 
1991, the veteran had experienced problems sleeping.  She 
said that he was "up and down all hours of the night" and 
walked around in a semi-stupor being constantly drained and 
lethargic.  

On a July 1999 VA general medical examination, the veteran 
reported having some tingling and numbness in both hands.  It 
was noted that he had a residual scar but normal residual 
mobility.  The diagnoses included those of obstructive sleep 
apnea, symptomatic, under treatment; postoperative 
uvulectomy, healed, for treatment for sleep apnea, with no 
improvement secondary to the surgery (according to the 
veteran); postoperative carpal tunnel release with symptoms, 
right and left; and narcolepsy.  

On a July 1999 VA neurological examination, the veteran 
complained of having decreased strength, more on the right 
than the left, in relation to his carpal tunnel syndrome.  He 
related that he stopped working in 1997 due to a sleep 
problem (sleep apnea and narcolepsy).  

On examination, he was noted to be able to use both hands.  
Motor system testing revealed there was no asymmetry or 
involuntary movement.  There was some decrease in grip in 
both hands.  There was no atrophy.  Muscle tone was within 
normal limits.  His deep tendon reflexes were symmetrical and 
normally active.  Pain and sensory system testing revealed 
some decreased sensation to light touch and pinprick in both 
hands in the distribution of the median nerve.  Coordination 
was intact on finger to nose testing.  The pertinent 
diagnoses included those of obstructive sleep apnea with 
narcolepsy and bilateral carpal tunnel syndrome.  

A July 1999 VA outpatient record indicates that the veteran 
underwent a neurological evaluation.  On motor system 
testing, muscle tone and bulk were normal, and strength in 
the wrist extensors and finger extensors was 5 (normal).  His 
sensation was intact to pinprick, light touch, vibration, 
temperature and proprioception in all extremities.  His deep 
tendon reflexes were 2 (normal) in the biceps and triceps and 
1 (hypoactive) in the brachioradialis.  There was normal 
nose-finger-nose coordination.  

In November 1999, the veteran was hospitalized in order to 
undergo a seizure study.  A neurological evaluation conducted 
at that time yielded results similar to those obtained in the 
July 1999 outpatient evaluation.  

In a November 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a sleep disorder.  The RO also 
denied an increased rating for service-connected right and 
left carpal tunnel syndrome.  

In his Substantive Appeal (VA Form 9) received in May 2001, 
the veteran stated that he was a Persian Gulf War veteran and 
that his problems with sleep apnea and narcolepsy began 
shortly after his return from the Persian Gulf, as noted by 
his former supervisors in support of his claim.  He also 
referred to statements made by the July 1999 VA examiner in 
support of his assertion that the only plausible explanation 
for his sleep problems was his presence in the Persian Gulf 
and exposure to contaminants in that region.  

At his September 2001 video conference hearing, the veteran 
testified in regard to his sleep disorder claim that he did 
not have any problems with sleep apnea or narcolepsy prior to 
entering the military and that his sleep problems began soon 
after he returned from the Persian Gulf in 1991.  He related 
that he did not seek treatment for sleep problems while in 
the service.  

The veteran also testified that he had quit working in 1997 
primarily due to his sleep problems, particularly following 
an incident when he was a deputy sheriff and he fell asleep 
at the wheel of his car and awoke while in a high speed spin.  
In regard to his carpal tunnel syndrome claims, the veteran 
indicated he did not have any new medical evidence to 
present.  He stated he experienced episodic pain and numbness 
and could not make a firm fist.  He stated the problems in 
both hands were similar except for the intensity of the 
symptoms such as pain (he said the right hand symptoms were 
more severe).  

The veteran's wife testified that the veteran had been a 
healthy man until he returned home from service in the 
Persian Gulf.  She related that he took medication for 
narcolepsy.  

At the hearing, the veteran submitted a statement listing the 
medications he currently took (among them was Provigil to 
help him "stay awake") and statements of three former 
supervisors from the Havelock Police Department (December 
1991 through 1993) and the Craven County Sheriff's 
Department, who indicated that they each had come upon the 
veteran sleeping on duty several times and that citizens had 
called to report the veteran had fallen asleep while driving 
on duty.  


II.  Analysis

A.  New and Material Evidence to Reopen a Claim of Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
sleep disorder was previously denied by the RO in April 1998.  
The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the April 1998 RO decision, which denied the 
veteran's claim for service connection for a sleep disorder.  
As such, the Board will consider evidence submitted since 
this RO determination in order to determine whether that 
evidence is new and material to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the original claim of service connection 
for a sleep disorder in April 1998, it had considered 
service, private, and VA records.  The service medical 
records did not show any treatment or diagnosis of a sleep 
disorder.  Private medical and VA outpatient treatment 
records showed the veteran was diagnosed and treated for 
obstructive sleep apnea and narcolepsy.  

A December 1997 letter of Dr. Louthan reflected that the 
veteran was initially seen in 1994 with a complaint of sleep 
disturbance.  

The additional evidence received since the April 1998 RO 
decision includes that of private and VA medical records, 
dated beginning in November 1996, which reflect diagnoses of 
and treatment for obstructive sleep apnea and narcolepsy.  

Also, in statements and at the September 2001 hearing, the 
veteran and his wife asserted that the veteran's sleep 
problems began upon his return from the Persian Gulf War.  

Of particular significance, however, are the statements of 
the veteran's former supervisors (from 1991 to 1997), who 
assert the veteran was found sleeping on duty several times.  
Additionally, the August 1998 letter of Dr. Louthan is 
significant in that it reports the onset of the veteran's 
sleep problems was soon after his return from the Gulf War.  

The Board finds that the evidence submitted since the April 
1998 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  The evidence is certainly new, as it was not of 
record at the time of the April 1998 RO decision.  The new 
medical evidence also shows more recent diagnosis and 
treatment for sleep disorders diagnosed as obstructive sleep 
apnea and narcolepsy.  

Moreover, and most significantly, at the time of the April 
1998 RO decision, the veteran only had diagnoses of 
obstructive sleep apnea and narcolepsy whereas since that 
decision it appears that his diagnoses may have been related 
back to the time of his military service.  

Thus, the Board finds that new and material evidence has been 
submitted since the 1998 RO decision which denied service 
connection for a sleep disorder, and the claim is reopened.  


B.  Increased Ratings

The veteran claims that he is entitled to higher ratings for 
his service-connected right and left carpal tunnel syndrome.  

The claims file shows that through its discussions in the 
rating decision (in November 2000) and Statement of the Case 
(in December 2000), the RO has notified him of the evidence 
needed to substantiate his claims.  Additionally, the RO has 
afforded him the opportunity for a personal hearing (for 
which he appeared in September 2001) and provided him with a 
VA examination (in 1999).  

The Board is unaware of any additional evidence which is 
available in connection with these claims.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's bilateral carpal tunnel syndrome is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(incomplete paralysis of the median nerve), with the right 
extremity rated 30 percent and the left extremity rated 10 
percent.  Under Code 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the major or minor median 
nerve.  

A 30 percent rating is warranted for moderate incomplete 
paralysis of the major median nerve, and a 20 percent rating 
is warranted for moderate incomplete paralysis of the minor 
median nerve.  

A 50 percent rating is warranted for severe incomplete 
paralysis of the major median nerve, and a 40 percent rating 
is warranted for severe incomplete paralysis of the minor 
median nerve.  

The veteran's bilateral carpal tunnel syndrome is manifested 
by complaints of pain, numbness and weakness in both hands.  
By the veteran's own statements and the available medical 
evidence, the symptoms of his right (major) extremity are 
more severe than his left (minor) extremity.  

VA examinations of the hands in July 1999 revealed normal 
muscle tone and no atrophy.  He had residual scars on the 
wrist with normal mobility.  He could use both hands, and 
there was no asymmetry or involuntary movement.  There was 
some decrease in grip strength in both hands, but deep tendon 
reflexes and coordination was normal.  There was some 
decrease in sensation in both hands.  

Subsequent neurological evaluations in July 1999 and November 
1999 revealed normal muscle tone, bulk and strength.  Also, 
sensation was intact; coordination was normal; and deep 
tendon reflexes were normal for the most part (he had 
hypoactive reflexes in the brachioradialis).  

There is no consistent record of outpatient treatment for the 
veteran's carpal tunnel symptoms, and at his September 2001 
hearing he indicated there was no new medical evidence to 
present.  He reiterated at the hearing that he experienced 
episodic pain and numbness and had difficulty in making a 
firm fist.  

The Board notes that the RO has rated the right carpal tunnel 
syndrome at 30 percent and the left carpal tunnel syndrome at 
10 percent, effective from May 1992 when he separated for the 
second time from service.  

After a careful review of the medical evidence, the Board 
finds that the veteran's carpal tunnel syndrome does not meet 
the criteria for the next higher ratings (50 percent for the 
right and 20 percent for the left) under the applicable 
diagnostic code.  

The evidence shows that the veteran's carpal tunnel syndrome 
is manifested by no more than moderate incomplete paralysis 
of the right upper extremity and no more than a mild 
incomplete paralysis of the left upper extremity.  Severe 
incomplete paralysis of the right upper extremity and 
moderate incomplete paralysis of the left upper extremity, as 
required for higher ratings, have not been shown.  

Moreover, there is no limitation of motion of the veteran's 
wrists (38 C.F.R. § 4.71a, Diagnostic Code 5215), or 
assertions such, or other basis for the assignment of ratings 
higher than 30 percent for right carpal tunnel syndrome and 
10 percent for left carpal tunnel syndrome.  

In sum, the benefit-of-the-doubt doctrine does not apply to 
this aspect of the claims, and the claims for an increased 
rating for right carpal tunnel syndrome and left carpal 
tunnel syndrome must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a sleep disorder, the appeal 
to this extent is granted, subject to further action as 
discussed hereinbelow.  

An increased rating for the service-connected right carpal 
tunnel syndrome is denied.  

An increased rating for the service-connected left carpal 
tunnel syndrome is denied.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a sleep disorder by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

Other issues on appeal which also require further development 
consist of service connection for memory impairment (claimed 
as due to an undiagnosed illness), service connection for 
impotence (on a direct basis and claimed as due to an 
undiagnosed illness), service connection for bilateral foot 
disorders (diagnosed as metatarsalgia of the fifth toes, pes 
planus, and plantar fasciitis), service connection for 
hypertension, service connection for a skin disorder 
(diagnosed as psoriasis of the hands), increased rating for a 
service-connected right knee disorder, increased rating for a 
service-connected left knee disorder, and a compensable 
rating for service-connected headaches.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000" (or VCAA).    The purpose of this 
bill is to reverse the decision of the Court in Morton v. 
West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  Again, the 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In regard to his claim for service connection for a sleep 
disorder, the veteran asserted at his hearing that he was 
scheduled to be privately hospitalized in September 2001 in 
relation to his sleep disorder.  He also stated that he was 
most recently treated for this disorder, and for impotence, 
at Cherry Point Naval Hospital (where his primary physician 
was located) in August 2001.  

Moreover, Dr. Louthan of Cherry Point Naval Hospital 
indicated in a December 1997 letter that the veteran was 
initially seen in 1994 with sleep disturbance complaints and 
was lost to follow-up until September 1997.  The file does 
not contain any treatment records dated in 1994.  

The RO should seek to obtain these treatment records from 
Cherry Point Naval Hospital, as well as any additional 
pertinent private and VA treatment records, in relation to 
all the veteran's claims.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In an August 1998 letter, Dr. Louthan inferred that the 
veteran's symptoms of narcolepsy, obstructive sleep apnea, 
erectile dysfunction, and memory impairment began soon after 
the veteran returned from the Persian Gulf War.  He referred 
to the symptom complex as the "Gulf War Syndrome" and 
stated he had no other explanation for such symptoms.  

It is also noted that, on a July 1999 VA examination, the 
doctor found the veteran's impotence was likely psychogenic.  
The service medical records dated in May 1991 and June 1991 
also reflect that the veteran had complained of impotence as 
a side effect of medication he was taking for headaches.  

The claims file does not contain competent evidence to 
support the veteran's assertions there was a causal 
relationship between, on the one hand, his sleep disorder 
(diagnosed as obstructive sleep apnea and narcolepsy), memory 
loss, impotence, foot disorders, hypertension, and a skin 
disorder, and on the other hand his military service, 
particularly in the Persian Gulf.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In regard to his claims for an increased rating for service-
connected right and left knee disorders, the veteran stated 
at his September 2001 hearing that he had a diagnosis of 
arthritis in both knees.  He also maintained that he 
experienced flare-ups with his knee disorder, particularly on 
the left, and that there was pain on movement of the knees.  

A review of his July 1999 VA examination report shows that X-
ray studies of the knees were negative and that there was 
slight limitation of motion of both knees without pain.  It 
appears that the veteran's bilateral knee condition may have 
increased in severity, warranting a new examination to assess 
the severity of each.  

A complete evaluation, including performing limitation of 
motion studies and determining whether there was any 
additional limited motion or other functional impairment 
during use or flare-ups (pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), is required to accurately evaluate the 
veteran under the appropriate rating criteria.  

In regard to his claim for a compensable rating for service-
connected headaches, the veteran testified at his September 
2001 hearing that, although he had no new medical evidence to 
present, he experienced three or four incapacitating 
headaches each month.  

A review of his July 1999 VA examination report shows the 
veteran was diagnosed with muscle contraction headaches that 
were not incapacitating.  It appears that the veteran's 
headaches may have increased in severity, warranting a new 
examination to assess the extent and severity of such.  

Prior to the new examinations for the knees and headaches, 
any recent and relevant treatment records should be obtained.  
Murincsak, supra.  

Additionally, the claims file indicates that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in October 1998, based on sleep-related impairments.  
In the judgment of the Board, as part of the VA duty to 
assist the veteran, all SSA records should be obtained for 
consideration with the sleep disorder claim on appeal.  
Murincsak, supra.  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 with regard 
to his claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard, supra; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health care 
providers (VA or non-VA) where he has been 
treated for the conditions at issue.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file, to include 
treatment records from Cherry Point Naval 
Hospital dated from 1994.  

2.  The RO should take appropriate steps 
in order to contact the SSA and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits, as well 
as copies of all related SSA decisions.  

3.  Thereafter, the RO should have the 
veteran undergo VA examination to 
ascertain the nature and likely etiology 
of his sleep disorder (diagnosed as 
obstructive sleep apnea and narcolepsy), 
claimed memory loss, impotence, foot 
disorders (diagnosed as metatarsalgia of 
the fifth toes, pes planus, and plantar 
fasciitis), hypertension, and skin 
disorder (diagnosed as psoriasis).  The 
claims folder should be provided to and 
reviewed by the doctors in conjunction 
with the examinations.  Based on 
examination findings, historical records, 
and medical principles, the VA doctors 
should provide a medical opinion, with 
full rationale, as to the likelihood that 
the veteran current disability (diagnosed 
or otherwise claimed) due to disease or 
injury that was incurred in or aggravated 
by service.  

4.  Thereafter, the RO should also have 
the veteran undergo VA examination to 
ascertain the current severity of his 
service-connected bilateral knee 
disorders and headaches.  The claims 
folder should be made available to the 
doctors for review.  All indicated 
testing should be performed, including x-
rays and range of motion studies.  All 
clinical findings should be reported in 
detail and, in the case of the knees, 
should include a discussion of (1) any 
painful motion, instability, and degree 
of residual weakness, and (2) how such 
(if found) impact on the function of the 
right and left knees under the ordinary 
conditions of daily life including 
employment.  In regard to the headaches, 
the doctor should note the frequency of 
any prostrating attacks.  A complete 
rationale for all opinions expressed 
should be provided.  

5.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate, on the merits, the veteran's 
claims for service connection and 
increased ratings, to include 
consideration of DeLuca, supra, where 
appropriate.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



